DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information
Pursuant to 37 CFR 1.105, the Examiner is requiring the submission, from individuals identified under 1.56(c) and from the Assignee, of the following information that is considered necessary to properly examine the application:
Answer to the following specific question seeking Applicant’s factual knowledge:
During the search, the Examiner has identified CN-211333059 (hereinafter CN-059) filed 9/23/2019 and published 8/25/2020 , which includes subject matter presently recited by the examined claims. This reference should have been included in an Information Disclosure Statement (IDS), however no IDS was filed to date. 
During the search, the Examiner has identified CN-212445068 published on 2/2/2022, and belonging to the same application family as the examined application, however apparently possessing a different inventorship (Xi-Ren Ren listed as inventor of CN-212445068, but not of the examined application).
The individuals identified under 1.56(c) and the Assignee are invited to provide statements clarifying either (A) that the identified similarity with the prior art (CN-509) is coincidental or (B) the manner in which CN-059 was used to draft the current application, and/or was used in the invention process;
The individuals identified under 1.56(c) and the Assignee are invited to either (A) provide a statement clarifying that no prior searches have been conducted by the Applicant and its Representatives, or by a foreign Patent Agency examining this application or a closely related co-invented application, or (B) provide copies of prior art identified as relevant to this application or to a closely related co-invented application under examination by the USPTO or by a foreign Patent Agency.
The individuals identified under 1.56(c) and the Assignee are invited to provide a statement regarding the differences in subject matter, between the examined application and the identified CN-212445068, that would justify a different inventorship between the two applications (the examined US application and CN-212445068).

Factual information (per 37 CFR 1.105 :
A copy of any non-patent literature, published application, or patent (U.S. or foreign), by the inventor, that relates to the claimed invention.
Information on any search of the prior art that may have been made, if applicable.
Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.
Please see MPEP 704.12 regarding completeness of replies in response to Requirements for Information.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because :
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
“sleeved manner” (Claims 1 and 10 – see related 35 USC 112b discussion below);
“V-shaped driving faces ” (Claims 3-6 and 13-16). Although a label “2a1” is present in some of the drawings, it is unclear how these geometric features may be understood to represent V-shaped driving faces. A view taken along the longitudinal axis may resolve this issue, as long as it does not add new matter.
“D-shaped through hole” (Claims 6 and 16). Although a label “23” is present in some of the drawings, it is unclear how this feature may be understood to represent a D-shaped through hole. A view taken along the longitudinal axis may resolve this issue, as long as it does not add new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 10, the phrase “sleeved manner” is indefinite, particularly because the term “sleeved” ambiguously implies some sort of relative coverage or overlap between inner and outer elements, however without providing the length of the relative overlap or coverage. The specification (including drawings) does not appear to include definitive guidance as to what the term “sleeved manner” is intended to represent (note 4 instances of “sleeved manner” but without specific details). Drawings only show exploded views which are insufficient to assess the relative overlap/covered length of the “sleeved “ elements, while the only assembled view of Fig. 1 does not clearly depict elements 4,5,6 which are understood to represent the “sleeved” elements. For context, see a dictionary definition provided (NPLs attached), pointing to a length, which the claims do not clearly define to identify the exact scope of the claim. 
Furthermore, Claims 2-9 and 11-19 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 20190015962 by Wang et al (“Wang”).
Regarding Claim 1, Wang teaches a gapless (note that now gaps are present between abutting surfaces of LP and/or SP on the one hand, and the polyhedral shaft PS in annotated Figs. 2 and especially 3, below) spindle locking device of an improved structure, comprising:
an output shaft (annotated as OS below), a power output disk POD, a stop ring SR and lock pins LP (Para 0037: “locking roller pins 40”)  , wherein the power output disk POD is connected to a driving device (Abstract : “power output disc drives the output shaft to rotate”; also Para 0038: “connected to an electric tool power system”) , a polyhedral shaft PS is disposed at an end (lower end, as oriented in Figs. 2-3 below) of the output shaft OS, the polyhedral shaft PS has a lock section LS and a power transmission section PTS , and lock planes (best visible as straight lines in Fig. 3) matched with the lock pins LP are disposed on the lock section LS in a circumferential direction (either clockwise CW or counter-clockwise CCW direction, circumferentially, see Fig. 3);
a driving structure (e.g. 610 in Fig. 2) for transmitting power is disposed on the power output disk POD , a driven structure (complementary structure on the PTS of the PS, also see Paras 0038-39 re: 610) for transmitting power is disposed on the power transmission section PTS, and the driving structure is matched with the driven structure (as discusses, also see Figs. 2-3 and Paras 0038-39);
spacing pillars SP (note that the pair identified in the annotated fig below defines a space therebetween, and are of a columnar presentation, thus being characterizable as “spacing pillars”) protruding upwards are disposed on a surface (a radially inward surface, in particular, see Figs. 2-3) of the power output disk POD in the circumferential direction (either CW or CCW, Fig. 2-3), a damping block DB of damping blocks DB (Re: “damping”, note blocks DB are taught as portions of retainer 30 made of a solid material, thus necessarily possessing some degree of damping as it necessarily possesses a loss factor as energy from oscillations/vibrations is always dissipated in real conditions, thus “damping blocks”) is disposed between every two adjacent spacing pillars SP, the lock pins LP are disposed between the spacing pillars SP and the damping blocks DB , the stop ring SR is disposed on the power output disk POD , and the spacing pillars SP , the damping blocks DB and the lock pins LP are disposed in an inner circle of the stop ring in a sleeved manner (best seen in Fig. 3, all elements creating an encompassing circle, and/or are inscribed in a circle);
the polyhedral shaft SP penetrates through a center hole (space located radially inward of the SP, DB, and LP, Fig. 3)  defined by the spacing pillars SP, the damping blocks DB, the lock pins LP, and the power output disk POD; and
the lock pins LP contact with the lock planes (flat/straight lines on the outer perimeter of the polyhedral shaft PS, as shown in Fig. 3. Note that no gap/space is present between abutting surfaces).
Note that although one interpretation is offered regarding identification of elements LP, DB, SP above, Wang actually allows multiple alternative ways to identify other sets of these elements, given that more than one of each is present in Wang’s disclosure. See Figs. below and discussion above. 
    PNG
    media_image1.png
    771
    903
    media_image1.png
    Greyscale

Examiner-annotated Figs. 2-3 of Wang

Regarding Claim 3, Wang further teaches wherein a polygonal (see view in a longitudinal direction, in Fig. 3) through hole 610 is formed in a center of the power output disk POD, and the power transmission section PTS serves as the polyhedral shaft PS and the power transmission section PTS is inserted into the polygonal through hole 610 (see Figs. 2-3 above);
wherein, the driving structure has two adjacent V-shaped driving faces (see two instances of V1-V1 in Fig. 2 above) disposed in the polygonal through hole 610, a first arc transition face (A1 in Fig. 3 above) is disposed between the two adjacent V-shaped driving faces V1-V1, the driven structure has two adjacent transmission planes (any four of the planes P1 in Fig. 3, note that only 2 are identified) disposed on the power transmission section PTS in the circumferential direction, a second arc transition face (any of the other “corner” arc transition faces which may be identified above, i.e. similar to A1) is disposed between the two adjacent transmission planes P1-P1 (“between”  understood to apply to the circumferential direction between planes P1-P1 along the wider obtuse center angle defined therebetween) , and the two adjacent V-shaped driving faces V1-V1 contact with the two adjacent transmission planes P1-P1 (see Fig. 3 in particular, as annotated above) .
Regarding Claim 4, Wang further teaches wherein a polygonal (see view in a longitudinal direction, in Fig. 3) through hole 610 is formed in a center of the power output disk POD , and the power transmission section PTS serves as the polyhedral shaft PS and the power transmission section PTS is inserted into the polygonal through hole 610 (see Figs. 2-3 above) ;
wherein, the driving structure has three V-shaped driving faces (similar to the V1-V1 identified above, any of the similar V-shaped faces may be identified as any of the three V-shaped driving faces) disposed in the polygonal through hole 610, a first arc transition face A1 is disposed between every two adjacent V-shaped driving faces, the driven structure has three transmission planes (similar to P1-P1 identified above, any of the remaining transition planes may be identified as additional transmission planes) disposed on the power transmission section PTS in the circumferential direction (CW or CCW), a second arc transition face (any of the other “corner” arc transition faces which may be identified above, i.e. similar to A1) is disposed between every two adjacent transmission planes, and the three V-shaped driving faces contact with the three transmission planes P1 (see Fig. 3 in particular, as annotated above).
Regarding Claim 5, Wang further teaches  wherein a polygonal (see view in a longitudinal direction, in Fig. 3) through hole 610 is formed in a center of the power output disk POD , and the power transmission section PTS serves as the polyhedral shaft PS and the power transmission section PTS is inserted into the polygonal through hole 610 (see Figs. 2-3 above) ;
wherein, the driving structure has four V-shaped driving faces (similar to the V1-V1 identified above, any of the similar V-shaped faces may be identified as any of the four V-shaped driving faces) disposed in the polygonal through hole 610, a first arc transition face A1 is disposed between every three adjacent V-shaped driving faces, the driven structure has four transmission planes (similar to P1-P1 identified above, any of the remaining transition planes may be identified as additional transmission planes) disposed on the power transmission section PTS in the circumferential direction (CW or CCW), a second arc transition face (any of the other “corner” arc transition faces which may be identified above, i.e. similar to A1) is disposed between every three adjacent transmission planes, and the four V-shaped driving faces contact with the four transmission planes P1 (see Fig. 3 in particular, as annotated above).
Regarding Claim 6, Wang further teaches  wherein a D-shaped through hole (hole 610 has flat/plane and curved/arched sections, similarly to a letter “D”, thus representing a D-shaped through hole) is formed in a center of the power output disk, and the power transmission section has a D-shaped cross-section has flat/plane and curved/arched sections, similarly to a letter “D”, thus representing a D-shaped through hole , see Figs. 2-3 above) and the power transmission section PTS is inserted into the D-shaped through hole (Fig. 3);
wherein, the driving structure has a V-shaped driving face (follow all considerations discussed in the rejections of Claims 3-4, see above) disposed in the D-shaped through hole 610, the V-shaped driving face is connected to a first arc transition face A1, the driven structure has a transmission plane P1 disposed on the power transmission section PTS in the circumferential direction, the transmission plane P1 is connected to a second arc transition face (any of the remaining arc transition faces, similar to A1, above) , and the V-shaped driving face contacts with the transmission plane P1 (see Fig. 3 in particular, as annotated above)..
Regarding Claim 7, Wang further teaches wherein a connecting pillar SP is disposed on the surface (i.e. the radially inward surface of the POD, see Figs. 2-3), connected (Fig. 3 shows the configuration, as connected) to the driving device, of the power output disk POD.
Regarding Claim 8, Wang further teaches wherein second insertion holes (a plurality of additional holes/crevices/concave spaces are shown, on hole 610 of the POD, see Figs 2-3) are formed in the power output disk POD, and the spacing pillars SP are cylinders (Fig. 2-3) and the spacing pillars are inserted and fixed (i.e. mounted) in the second insertion holes (for example, see the upper most pillar 50 in Fig. 3, bounded by a secondary hole defined by the abutting/adjacent elements; note annotations H2, above).
Regarding Claim 9, Wang further teaches wherein the spacing pillars SP are integrated with the power output disk POD (she all elements integrated /together/assembled in complementary fashion, in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang.
Regarding Claim 2, Wang further teaches wherein a through hole (hole 610 in POD, above) is formed in a center of the power output disk POD (Fig. 3, above), the driving structure comprises grooves G1 and ribs R1 (see Figs 2-3 annotated above) disposed on an inner wall of the through hole 610 , the driven structure comprises ribs R2 (NOT TAUGHT: grooves) formed in the power transmission section in the circumferential direction, and the ribs R2 are embedded in the grooves G1.
In other words, in Wang’s device, grooves G1 on the driving structure side embed (i.e. fittingly/complementarily  engage) with ribs R2 on the driven structure side, which is the mirror opposite of the recited configuration.
It would have been obvious to one having ordinary skill in the art at the time the application was filed, to mirror/reverse the rib-in-groove type of engagement disclosed by Wang, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Additionally and in the alternative, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to configure the ribs-in-grooves type of power transmission to comprise grooves of the driven structure accommodating ribs of the driving structure , as recited, as opposed to Wang’s arrangement of grooves on the driving structure accommodating ribs of the driven structure as taught by Wang, because Applicant has not disclosed that this specific  rib-in-groove provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Wang’s because in either case (Wang’s on the one hand, and the recited “mirrored” configuration) the complementary coupling represents an adequate, and equally well performing power transmission between the driving structure and the driven structure. Therefore, it would have been an obvious matter of design choice to modify Wang to obtain the invention as claimed.

Claims 10-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang in view of US Pub 20180071905 by Wang et al. (hereinafter “Wang-905”).
Regarding Claim 10, Wang teaches all limitations as discussed for Claim 1, above (follow details in the 35 USC 102 rejection of Claim 1, and annotations in Figs. 2-3 above), except that Wang’s polyhedral shaft PS  lacks a sleeve located around its end, everything else being configured and operating as discussed for Claim 1 above.
However, Wang-905 teaches a similar device (similarly possesses spacing pillars SP, damping blocks DB, locking pins LP, a stop ring SR, etc., all structured and operating as recited, per annotations below), in which a polyhedral shaft (”output shaft 5, Para 0024, Fig. 1) is sleeved/covered with a polyhedral shaft sleeve 6 at its termination (Fig. 1 and Para 0024).
(a) Additionally Wang-905 discloses a polyhedral shaft (see lower end of shaft 5, in Fig. 1) located at the end of the output shaft 5, and an inner cavity of the polyhedral shaft sleeve 6 matches with the polyhedral shaft 5 (see Fig. 1).

    PNG
    media_image2.png
    771
    425
    media_image2.png
    Greyscale

Fig. 1 of US Pub 20180071905
It would have been obvious to a person of ordinary skill in the art having the teachings of Wang and Wang-905 before them at the time the application was filed, to modify Wang’s device to further include a sleeve termination at the end of the output shaft, as taught by Wang-905. A person of ordinary skill in the art  would have appreciated the advantage of providing for a replaceable end-element at the very location of the power transmission, to beneficially permit replacement of the end sleeve only, in case of damage at the location of the power transmission engagement between driven and driving elements of the assembly.

Regarding Claim 11, Wang as modified by Wang-905 includes all limitations , including the polyhedral shaft accommodated in a complementary fashion into a polyhedral interior of the sleeve. Refer to point (a) in the 35 USC 103 rejection of parent claim 10 above).

Regarding Claim 12, Wang further teaches wherein a through hole (hole 610 in POD, above) is formed in a center of the power output disk POD (Fig. 3, above), the driving structure comprises grooves G1 and ribs R1 (see Figs 2-3 annotated above) disposed on an inner wall of the through hole 610 , the driven structure comprises ribs R2 (NOT TAUGHT: grooves) formed in the power transmission section in the circumferential direction, and the ribs R2 are embedded in the grooves G1. The same elements are further present in Wang’s device as modified by Wang-905 above.
In other words, in Wang’s modified device, grooves G1 on the driving structure side embed (i.e. fittingly/complementarily  engage) with ribs R2 on the driven structure side, which is the mirror opposite of the recited configuration.
It would have been obvious to one having ordinary skill in the art at the time the application was filed, to mirror/reverse the rib-in-groove type of engagement of Wang/Wang-905, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Additionally and in the alternative, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to configure the ribs-in-grooves type of power transmission to comprise grooves of the driven structure accommodating ribs of the driving structure , as recited, as opposed to Wang’s arrangement of grooves on the driving structure accommodating ribs of the driven structure as taught by Wang, because Applicant has not disclosed that this specific  rib-in-groove provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with that of Wang as modified by Wang-905, because in either case (Wang’s modified device on the one hand, and the recited “mirrored” configuration) the complementary coupling represents an adequate, and equally well performing power transmission between the driving structure and the driven structure. Therefore, it would have been an obvious matter of design choice to modify Wang/Wang-905  to obtain the invention as claimed.
Regarding Claim 13, Wang further teaches wherein a polygonal (see view in a longitudinal direction, in Fig. 3) through hole 610 is formed in a center of the power output disk POD, and the power transmission section PTS has multiple connecting faces (note Figs. 2-3 above) and the power transmission section PTS is inserted into the polygonal through hole 610 (see Figs. 2-3 above);
wherein, the driving structure has two adjacent V-shaped driving faces (see two instances of V1-V1 in Fig. 2 above) disposed in the polygonal through hole 610, a first arc transition face (A1 in Fig. 3 above) is disposed between the two adjacent V-shaped driving faces V1-V1, the driven structure has two adjacent transmission planes (any four of the planes P1 in Fig. 3, note that only 2 are identified) disposed on the power transmission section PTS in the circumferential direction, a second arc transition face (any of the other “corner” arc transition faces which may be identified above, i.e. similar to A1) is disposed between the two adjacent transmission planes P1-P1 (“between”  understood to apply to the circumferential direction between planes P1-P1 along the wider obtuse center angle defined therebetween) , and the two adjacent V-shaped driving faces V1-V1 contact with the two adjacent transmission planes P1-P1 (see Fig. 3 in particular, as annotated above) .
Regarding Claim 14, Wang further teaches wherein a polygonal (see view in a longitudinal direction, in Fig. 3) through hole 610 is formed in a center of the power output disk POD , and the power transmission section PTS has multiple connecting faces (note Figs. 2-3 above) and the power transmission section PTS is inserted into the polygonal through hole 610 (see Figs. 2-3 above) ;
wherein, the driving structure has three V-shaped driving faces (similar to the V1-V1 identified above, any of the similar V-shaped faces may be identified as any of the three V-shaped driving faces) disposed in the polygonal through hole 610, a first arc transition face A1 is disposed between every two adjacent V-shaped driving faces, the driven structure has three transmission planes (similar to P1-P1 identified above, any of the remaining transition planes may be identified as additional transmission planes) disposed on the power transmission section PTS in the circumferential direction (CW or CCW), a second arc transition face (any of the other “corner” arc transition faces which may be identified above, i.e. similar to A1) is disposed between every two adjacent transmission planes, and the three V-shaped driving faces contact with the three transmission planes P1 (see Fig. 3 in particular, as annotated above).
Regarding Claim 15, Wang further teaches  wherein a polygonal (see view in a longitudinal direction, in Fig. 3) through hole 610 is formed in a center of the power output disk POD , and the power transmission section PTS has multiple connecting faces (note Figs. 2-3 above) and the power transmission section PTS is inserted into the polygonal through hole 610 (see Figs. 2-3 above) ;
wherein, the driving structure has four V-shaped driving faces (similar to the V1-V1 identified above, any of the similar V-shaped faces may be identified as any of the four V-shaped driving faces) disposed in the polygonal through hole 610, a first arc transition face A1 is disposed between every three adjacent V-shaped driving faces, the driven structure has four transmission planes (similar to P1-P1 identified above, any of the remaining transition planes may be identified as additional transmission planes) disposed on the power transmission section PTS in the circumferential direction (CW or CCW), a second arc transition face (any of the other “corner” arc transition faces which may be identified above, i.e. similar to A1) is disposed between every three adjacent transmission planes, and the four V-shaped driving faces contact with the four transmission planes P1 (see Fig. 3 in particular, as annotated above).
Regarding Claim 16, Wang further teaches  wherein a D-shaped through hole (hole 610 has flat/plane and curved/arched sections, similarly to a letter “D”, thus representing a D-shaped through hole) is formed in a center of the power output disk, and the power transmission section has a D-shaped cross-section has flat/plane and curved/arched sections, similarly to a letter “D”, thus representing a D-shaped through hole , see Figs. 2-3 above) and the power transmission section PTS is inserted into the D-shaped through hole (Fig. 3);
wherein, the driving structure has a V-shaped driving face (follow all considerations discussed in the rejections of Claims 3-4, see above) disposed in the D-shaped through hole 610, the V-shaped driving face is connected to a first arc transition face A1, the driven structure has a transmission plane P1 disposed on the power transmission section PTS in the circumferential direction, the transmission plane P1 is connected to a second arc transition face (any of the remaining arc transition faces, similar to A1, above) , and the V-shaped driving face contacts with the transmission plane P1 (see Fig. 3 in particular, as annotated above)..
Regarding Claim 17, Wang further teaches wherein a connecting pillar SP is disposed on the surface (i.e. the radially inward surface of the POD, see Figs. 2-3), connected (Fig. 3 shows the configuration, as connected) to the driving device, of the power output disk POD.
Regarding Claim 18, Wang further teaches wherein second insertion holes (a plurality of additional holes/crevices/concave spaces are shown, on hole 610 of the POD, see Figs 2-3) are formed in the power output disk POD, and the spacing pillars SP are cylinders (Fig. 2-3) and the spacing pillars are inserted and fixed (i.e. mounted) in the second insertion holes (for example, see the upper most pillar 50 in Fig. 3, bounded by a secondary hole defined by the abutting/adjacent elements; note annotations H2, above).
Regarding Claim 19, Wang further teaches wherein the spacing pillars SP are integrated with the power output disk POD (she all elements integrated /together/assembled in complementary fashion, in Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pat 10086507 teaches recited limitations, including spacing pillars SP, damping blocks DB, locking pins LP, a stop ring SR, etc., all structured and operating as recited (see annotations below).


    PNG
    media_image3.png
    299
    505
    media_image3.png
    Greyscale

Fig. 9 of US Pat 10086507

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731